DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the interview on March 21, 2022.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mamoru Kakuda on March 21, 2022.

The application has been amended as follows: 

Claim 1, line 12, change “under the condition, and” to --under the condition,
	the polymer is synthesized by a living radical polymerization, the living radical polymerization being reversible addition-fragmentation chain-transfer (RAFT) polymerization, atom transfer radical polymerization (ATRP), or nitroxide-mediated radical polymerization (NMP), the RAFT polymerization being carried out by using a reversible addition-fragmentation chain-transfer agent (RAFT agent) together with a radical polymerization initiator, the RAFT agent being at least one selected from the group consisting of a disulfide, a dithioester, a xanthate, a dithiocarbamate, and a trithiocarbonate, and--

Cancel claims 2, 6, and 7 without prejudice

Abstract - replace the abstract with the following:
--A radiation-sensitive resin composition contains: a polymer having a first structural unit represented by formula (1), and a second structural unit represented by formula (2) and having an acid-labile group.  A first acid, to be generated from the first acid generating agent, disassociates the acid labile group in the polymer upon heating under a condition involving a temperature of no less than 80 °C and no greater than 140 °C for a time period of 1 minute, and the second acid, to be generated from the second acid generating agent, does not substantially disassociate the acid-labile group under the condition.  The polymer is synthesized by RAFT, ATRP, or NMP, and a RAFT agent is at least one selected from the group consisting of a mercaptocarboxylic acid ester, a disulfide, a dithioester, a xanthate, a dithiocarbamate, and a trithiocarbonate.

    PNG
    media_image1.png
    653
    2598
    media_image1.png
    Greyscale
--

Claims 1, 3-5, and 8-17 are currently pending wherein claims 1 and 3-4 read on a radiation-sensitive resin composition, claims 5 and 8 read on a radiation-sensitive resin composition, claim 9 reads on a resist pattern-forming method using the composition of claim 1, claims 10-13 read on a method of producing the radiation sensitive resin 

Allowable Subject Matter
Claims 1, 3-6, and 8-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest references: Cameron et al (US 6,200,728) and Miyata (JP 2017-181696).

Summary of claim 1:
A radiation-sensitive resin composition comprising:
a polymer comprising a first structural unit represented by formula (1), and a second structural unit represented by formula (2) and comprising an acid-labile group;
a first acid generating agent which generates a first acid by irradiation with a radioactive ray; and
a second acid generating agent which generates a second acid by irradiation with a radioactive ray, wherein
the first acid, to be generated from the first acid generating agent, disassociates the acid-labile group in the polymer upon heating under a condition involving a temperature of no less than 80 °C and no greater than 140 °C for a time period of 1 minute,
the second acid, to be generated from the second acid generating agent, does not substantially disassociate the acid-labile group under the condition, 

a ratio (Mw/Mn) of a polystyrene-equivalent weight average molecular weight of the polymer to a polystyrene-equivalent number average molecular weight of the polymer as determined by gel permeation chromatography is less than 1.5,

    PNG
    media_image2.png
    171
    465
    media_image2.png
    Greyscale

wherein,
in the formula (1), Ar represents a group obtained by removing (n+ 1) hydrogen atoms from an arene having 6 to 20 carbon atoms; R1 represents a hydroxy group, a sulfanyl group, or a monovalent organic group having 1 to 20 carbon atoms; n is an integer of 0 to 11, wherein in a case in which n is no less than 2, a plurality of R1s are identical or different, and R2 represents a hydrogen atom, a fluorine atom, a methyl group, or a trifluoromethyl group, and
3 represents a monovalent group having 1 to 20 carbon atoms and comprising the acid-labile group; Z represents a single bond, an oxygen atom, or a sulfur atom; and R4 represents a hydrogen atom, a fluorine atom, a methyl group, or a trifluoromethyl group.

Summary of claim 5:
A radiation-sensitive resin composition comprising:
a polymer comprising a first structural unit represented by formula (1), and a second structural unit represented by formula (2) and comprising an acid-labile group;
a first acid generating agent which generates a first acid by irradiation with a radioactive ray; and
a second acid generating agent which generates a second acid by irradiation with a radioactive ray, wherein
the first acid, to be generated from the first acid generating agent, disassociates the acid-labile group in the polymer upon heating under a condition involving a temperature of no less than 80 °C and no greater than 140 °C for a time period of 1 minute,
the second acid, to be generated from the second acid generating agent, does not substantially disassociate the acid-labile group under the condition, and
the polymer is synthesized by a living radical polymerization, the living radical polymerization being reversible addition-fragmentation chain-transfer (RAFT) polymerization, atom transfer radical polymerization (ATRP), or nitroxide-mediated radical polymerization (NMP), the RAFT polymerization being carried out by using a 

    PNG
    media_image3.png
    177
    479
    media_image3.png
    Greyscale

wherein,
in the formula (1), Ar represents a group obtained by removing (n+ 1) hydrogen atoms from an arene having 6 to 20 carbon atoms; R1 represents a hydroxy group, a sulfanyl group, or a monovalent organic group having 1 to 20 carbon atoms; n is an integer of 0 to 11, wherein in a case in which n is no less than 2, a plurality of R1s are identical or different, and R2 represents a hydrogen atom, a fluorine atom, a methyl group, or a trifluoromethyl group, and
in the formula (2), R3 represents a monovalent group having 1 to 20 carbon atoms and comprising the acid-labile group; Z represents a single bond, an oxygen atom, or a sulfur atom; and R4 represents a hydrogen atom, a fluorine atom, a methyl group, or a trifluoromethyl group.

Cameron teaches a photoresist composition (title and abstract) that are photosensitive films (column 1, lines 13-27) that contains a polymer that has the following structure:

    PNG
    media_image4.png
    123
    227
    media_image4.png
    Greyscale

(column 12, lines 15-25) wherein

    PNG
    media_image5.png
    493
    270
    media_image5.png
    Greyscale

However, Cameron does not teach or fairly suggest the claimed radiation-sensitive resin composition wherein the polymer is synthesized by living radical polymerization having one of the claimed methods.  Applicants have further stated that when one of the claimed methods are used, the structure of the polymer is significantly different.

Miyata teaches a radiation sensitive composition (title) that contains a polymer and an acid generator (0012) wherein the polymer has the following structural units:
[Chemical formula 9]

    PNG
    media_image6.png
    851
    964
    media_image6.png
    Greyscale

(0083) wherein

1-20. R 33 and R 34 each independently represents a divalent hydrocarbon group having 1 to 20 carbon atoms, or an alicyclic structure having 3 to 20 carbon atoms which is combined with each other and which is constituted with a carbon atom to which these groups are bonded to each other, with 1 to carbon atoms.

(0084) and one of the following:

    PNG
    media_image7.png
    467
    930
    media_image7.png
    Greyscale

(0101), and a unit substituting a hydrogen atom with an acetyl group or the like (0105) reading on an acid labile group.  Miyata teaches the temperature of forming the resist film to be from 60 to 140°C (0225).  Miyata teaches the use of azobisisobutyronitrile (AIBN) to initiator polymerization of the polymer (0241) as applicants cite in the specification as reading on an initiator for use in RAFT living polymerization methods.  However, Miyata does not teach or fairly suggest the claimed radiation-sensitive resin composition wherein the polymer is synthesized by living radical polymerization having one of the claimed methods.  Applicants have further stated that when one of the claimed methods are used, the structure of the polymer is significantly different.

In light of the discussion above, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763